UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7534


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHURAY VONIQUE BYNUM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cr-00084-RBS-TEM-2; 2:08-cv-00594-RBS-TEM)


Submitted:   June 22, 2010                 Decided:   July 2, 2010


Before GREGORY, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shuray Vonique Bynum, Appellant Pro Se.    Elizabeth      Bartlett
Fitzwater, Special Assistant United States Attorney,      Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shuray      Vonique   Bynum        seeks   to     appeal      the   district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.      The    order       is    not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating         that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.    Cockrell,         537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Bynum has not made the requisite showing.

            Accordingly,     we     deny   a     certificate       of     appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3